—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered May 13, 1996, convicting him of murder in *589the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
To the extent that the defendant’s motion pursuant to CPL 330.30 to set aside the verdict was based on the ground of ineffective assistance of counsel and relied on alleged deficiencies in his counsel’s performance which were dehors the record, those claims are not properly before this Court on the appeal from the final judgment of conviction (see, People v Grossfeld, 216 AD2d 319, 320; People v Nieves, 144 AD2d 588, 589). With respect to those aspects of the trial counsel’s performance which are part of the record and, thus, properly before this Court, we conclude that the defendant was not deprived of the effective assistance of counsel (see, People v Nieves, supra). O’Brien, J. P., Sullivan, Altman and Krausman, JJ., concur.